Title: From George Washington to John Moylan, 12 January 1783
From: Washington, George
To: Moylan, John


                        
                            Sir
                            Head Quarters Janry 12th 1783
                        
                        By a Letter of the 6th from the Asst Secry at War, I find a quantity of Clothing was ready for
                            transportation, & cannot but flatter myself it has been forwarded in the course of the last week as all the
                            Articles are extremely wanted by the Troops at this vigorous season.
                        I am sorry to observe by a Letter from you to Mr Jackson, that the amount of shirts which have been and are
                            to be sent on immediately will not be sufficient to give every man two, by several thousands—This is the more unfortunate,
                            as by the information I had received from Philadelphia I have ventured to assure the Army that they should be supplied in
                            a very short time with two shirts pr man. having thus pledged my honor, I shall hold myself responsible for their
                            receiving what I have promised; which if the public cannot or will not perform I must take other measures to have
                            effected—relying fully on your exertions. I am, with great regard Sir Your Most obedt Servt.
                    